  Case: 4:20-cv-01369-SNLJ Doc. #: 4 Filed: 12/01/20 Page: 1 of 3 PageID #: 12




                                 UNITED STATES DISTRICT COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

 THOMAS CLEVE HOVIS,                               )
                                                   )
                    Plaintiff,                     )
                                                   )
          V.                                       )         No. 4:20-CV-1369 SNLJ
                                                   )
 THOMAS FRISCH and ARY BIRD,                       )
                                                   )
                    Defendants.                    )

                                   MEMORANDUM AND ORDER

       Self-represented plaintiff filed this civil suit against two of his neighbors in St. Louis,

Missouri. This matter is now before the Court upon plaintiffs application to proceed in forma

pauperis, or without prepaying fees and costs. ECF No. 3. Based on the information submitted,

the Court will grant plaintiffs application and waive the filing fee in this matter. See 28 U.S.C.

§ 1915(a)(l). However, after reviewing the complaint, the Court will direct plaintiff to show

cause why this action should not be dismissed for lack of subject matter jurisdiction. See Fed. R.

Civ. P. 12(h)(3).

       As best the Court can decipher, defendants Thomas Frisch and Ary Bird are plaintiffs

neighbors. ECF No. 1 at 2. Bird is the "lady friend" of Frisch. Id at 5. Plaintiff alleges that

defendants "stalk" and "threaten" him. Also, Bird has made "sexual advances" towards him.

Plaintiff is "afraid" defendants are going to "hurt" him when he comes out of his house because

defendants are "putting other people on" him. Id One of those people threatened plaintiff with

bodily harm in the past. As a result of defendants' actions, plaintiff has suffered emotional

distress and depression. Id. Plaintiff seeks punitive damages in an unspecified amount. Id at 6.
  Case: 4:20-cv-01369-SNLJ Doc. #: 4 Filed: 12/01/20 Page: 2 of 3 PageID #: 13




        According to the Civil Cover Sheet filed with his complaint, plaintiff believes that the

Court has jurisdiction over this matter based on diversity jurisdiction. ECF No. 1-1. However,

plaintiff also admits that he and defendants are both citizens of the state of Missouri. ECF Nos. 1

at 3-4, 1-1 at 1.

        Federal courts are courts oflimitedjurisdiction. Thomas v. Basham, 931 F.2d 521,522

(8th Cir._ 1991). The existence of jurisdiction is a threshold requirement that must be assured in

every federal case. Kronholm v. Fed. Deposit Ins. Corp., 915 F.2d 1171, 1174 (8th Cir. 1990);

see also Sanders v. Clemco Indus., 823 F.2d 214,216 (8th Cir. 1987) ("The threshold

requirement in every federal case is jurisdiction and we have admonished the district court to be

attentive to a satisfaction of jurisdictional requirements in all cases"). The issue of the existence

of jurisdiction may be raised at any time, by any party or by the court. Gray v. City of Valley

Park, Mo., 567 F.3d 976, 982 (8th Cir. 2009).

        This Court has jurisdiction to hear cases involving the Constitution, laws, or treaties of

the United States under 28 U.S.C. § 1331, and to hear cases where diversity jurisdiction exists

under 28 U.S.C. § 1332. The instant action does not arise under the Constitution, laws, or

treaties of the United States, so federal question jurisdiction pursuant to 28 U.S.C. § 1331 is

inapplicable. To the extent that plaintiff is seeking the initiation of federal criminal charges

against defendants, initiation of a federal criminal prosecution is a discretionary decision within

the executive branch and is not subject to judicial compulsion. Ray v. U.S. Dep 't ofJustice, 508

F. Supp. 724, 725 (E.D. Mo. 1981); 28 U.S.C. § 547(1).

        Therefore, the Court may only hear this case if diversity jurisdiction exists. Under 28

U.S.C. § 1332, the Court has diversity jurisdiction over cases where the parties reside in different

states and where the amount in controversy is more than $75,000. Here, it does not appear that



                                                 -2-
  Case: 4:20-cv-01369-SNLJ Doc. #: 4 Filed: 12/01/20 Page: 3 of 3 PageID #: 14




diversity jurisdiction exists because plaintiff and defendants are citizens of the same state. As a

result, the Court will order plaintiff to show cause why this action should not be dismissed for

lack of jurisdiction.

        Accordingly,

        IT IS HEREBY ORDERED that plaintiffs application to proceed in district court

without prepaying fees and costs [ECF No. 3] is GRANTED and the filing fee is waived.

        IT IS FURTHER ORDERED that plaintiff must show cause no later than thirty (30)

days from the date of this Order as to why this action should not be dismissed for lack of subject

matter jurisdiction.

        Plaintiff's failure to timely comply with this Order could result in the dismissal of this

action, without prejudice and without further notice.

        Dated this / j -f day of December, 2020.




                                                          N?--~.
                                                  STEPHEN N. LIMBAUGH, JR.
                                                  SENIOR UNITED STATES DISTRICT JUDGE




                                                 -3-
